Title: Julius T. Ducatel to Thomas Jefferson, 3 August 1818
From: Ducatel, Julius Timoleon
To: Jefferson, Thomas


          
             Sir
            Baltimore Augt 3d 1818—
          
          My friend Dr G. Troost has recommended to my care a small box addressed to you, containing I believe a work of Mr Faujas. Not knowing exactly how to have it forwarded, I thought that confiding it to the politeness of Capn Fergusson of the Norfolk packet who in his return turn is to recommend it to the care of one of his friends in Norfolk, would be the most probable mean of having it arrive at its destination. I have this day Sent it to him & hope it will safely come to hand—
          By Post I enclose you several letters from Paris & one from Dr G. Troost, & take this opportunity of offering my Services to you as I am about visiting Europe towards the end of the present month. If you be willing, Sir; to honour me with your confidence & to accept of my offers you may depend upon my exactitude in delivering into proper hands any thing you may confide to my care—
          I have the honour of Subscribing myself gratefully obliged to you for your devotion to the interests of these States of which I have the advantage of being a Citizen   Your Obt Sevt
          
            Julius T. Ducatel
          
        